Citation Nr: 1026511	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  04-33 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The Veteran had active service from February 1967 to February 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.   

In June 2007, the Veteran testified before a Veterans Law Judge.  
In February 2008, the Board reopened the issue of service 
connection for PTSD, and remanded the matter for further 
development.

The Veteran thereafter moved to St. Paul, Minnesota, but 
continued to maintain an address in California.  In June 2010 he 
clarified that he was in Minnesota for medical treatment purposes 
only, and that his primary address was in California.

The Veteran has been represented throughout his appeal by the 
California Department of Veterans Affairs (CDVA), and in June 
2010 the Veteran made clear that he wished to have that 
organization continue to represent him.  The Board notes that 
although in May 2010 the Disabled American Veterans asserted that 
it represented the Veteran, no power of attorney signed by the 
Veteran in favor of that organization is on file, and as already 
noted, the next month the Veteran made it clear that he wants the 
CDVA to represent him in the appeal.

For the reasons outlined below, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
Consistent with the instructions below, VA will notify the 
Veteran of any further action required on his part.





REMAND

As noted in the prior section, the Veteran attended a Board 
hearing in June 2007.  Unfortunately, the individual who 
conducted the June 2007 hearing is no longer employed with the 
Board.  

In June 2010 the Board offered the Veteran the opportunity to 
attend a second Board hearing.  Later in June 2010 he requested a 
hearing before a traveling Veterans Law Judge.

Given the Veteran's June 2010 statement, the Board will remand 
the case to afford the Veteran another hearing before a Veterans 
Law Judge.

Accordingly, this case is REMANDED to the RO for the following 
action:

The RO should schedule the Veteran for a 
hearing before a traveling Veterans Law 
Judge.  He should be notified of the date 
and time of the hearing in accordance with 
38 C.F.R. § 20.704(b) (2009).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran and his representative have the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West,  12 Vet. 
App. 369 (1999).  



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

